Citation Nr: 1746666	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating higher than 10 percent for dermatophytosis, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for dermatophytosis (claimed as fungus jungle rot) and assigned an initial rating of 10 percent effective July 24, 2013.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeals period, the Veteran's dermatophytosis affected at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas.  This has been treated with topical medication, but not systemic therapy.

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7820-7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Increased Initial Rating - Dermatophytosis

The Veteran is seeking a higher initial rating for service connected dermatophytosis (claimed as jungle rot).  This disability is currently rated 10 percent effective July 24, 2013.  See February 2014 rating decision.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's skin disability is rated under hyphenated diagnostic code 7820-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code (DC) 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7820.

DC 7806 provides rating criteria for dermatitis.  Under this diagnostic code, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  Id.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

In Johnson v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  Johnson v. McDonald, 27 Vet. App. 497 (2016). 

In reversing this decision, the Federal Circuit agreed with the VA that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility did not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (2017).

In January 2014, the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with dermatophytosis.  He reported symptoms mainly in his nails of feet that were worse in the summer with heavy itching all the time and less in the winter.  He also had small areas in the webs between the thumb and index finger bilaterally.  He used topical medications and antifungals, but could not use oral agents due to liver side effects.  All nails and almost the full nailbeds bilaterally were affected.  This disability did not cause scarring and did not cause disfigurement of the head, face or neck.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  He had not had any treatments or procedures other than systemic or topical medications in the past 12 months for this condition.  He did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Physical examination showed infections of the skin affecting 5 percent to less than 20 percent of the Veteran's total body area and 5 percent to less than 20 percent of the exposed area.  The Veteran did not have a benign or malignant neoplasm or metastases related to this disability.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  This skin condition did not impact his ability to work.

An October 2014 VA treatment record shows treatment for an itchy rash on the calves/shins of the bilateral lower extremities.  He reported that this rash had been consistent for twenty years.  It was getting darker.  His rash would become painful and bled when scratched.  He was not treated for this condition.  No biopsies were done.  Physical examination found notable edema and numerous varicose veins diffuse xerosis and scattered excoriations of the bilateral lower legs.  The dermatologist recommended compression stockings to be worn every day and topical creams.

A June 2016 VA treatment records notes eczema of bilateral hands.  The Veteran stated that ointment was not helpful.  He reported that his rash peeled and his skin was dry and flaky.  Physical examination noted dry skin on the Veteran's hands and discoloration of the bilateral legs.  The Veteran was advised to use dye free detergent, avoid harsh soaps and extreme temperatures, and encouraged to use moisturizer.

A February 2017 VA treatment records notes peeling skin, but the Veteran was refusing cream at that time.

The Veteran underwent another VA skin examination in May 2017.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore this examination is adequate for VA purposes.  Although the Veteran later challenged the scope of this examination, the accuracy of the information contained in this examination has not been challenged.  At that time, the Veteran reported that his disability had worsened and involved a greater amount of skin.  This disability did not cause scarring and did not cause disfigurement of the head, face or neck.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  He had stated that he stopped taking medicine and using ointment for his skin problems a few years earlier because they did not work.  He had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Physical examination showed dermatitis affecting 5 percent to less than 20 percent of the Veteran's total body area and less than 5 percent of the exposed area.  The Veteran did not have a benign or malignant neoplasm or metastases related to this disability.  He had a moderate degree of onychmyocosis on both feet, dry skin on both feet and legs, and mild pitting edema (1+) on both legs to pretibial area.  This disability did not impact his ability to work.

At his May 2017 hearing, the Veteran testified that this disability affected both hands, both feet, both legs from knee down, both arms from elbows to hands and buttocks.  His skin on his hands peeled.  He got a nodule on his buttocks, his legs seemed "like they cook all the time, his lower legs were lighter than his upper legs, and he reported that if he touched it, it started bleeding.

Also at his hearing, the Veteran argued that the May 2017 VA examination was inadequate because it did not address all of his body parts that were affected by his skin disability.  Shortly thereafter, the Veteran underwent another VA skin examination in June 2017 to address the other affected body parts.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with tinea pedis/manus and keratosis pilaris.  This examiner found that the Veteran's keratosis pilaris of the left arm was not a progression of his service connected dermatophytosis of the feet.  He also had dermatophytosis of the hands between the thumbs and the index finger and this is a progression of the dermatophytosis of feet.  His rash between the thumb and index finger bilaterally was fungal like.  It got small vesicles when it was in full bloom.  He tried many medications even oral medication without change.  This disability did not cause scarring and did not cause disfigurement of the head, face or neck.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  In the past 12 months the Veteran had treated his fungal infection of the bilateral hands with Terbinafine for six weeks or more, but not constantly.  He had not had any treatments or procedures other than systemic or topical medications in the past 12 months for this condition.  He did not have any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

Physical examination showed infections of the skin affecting 5 percent to less than 20 percent of the Veteran's total body area and 5 percent to less than 20 percent of the exposed area.  The Veteran did not have a benign or malignant neoplasm or metastases related to this disability.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms.

The Veteran was denied service connection for dermatitis or eczema (claimed as skin scars on right arm, nodules on posterior) and keratosis pilaris on left forearm (claimed as scars on left arm) in a July 2017 rating decision.

A July 2017 VA podiatry appointment noted no open lesions noted bilaterally.  All toenails were thickened, elongated, dystrophic, incurvated, crumbling, splitting, and had subungual debris.  He had varicose veins bilaterally.

Based on the above, the Veteran's dermatophytosis affects his bilateral hands and feet.  His additional skin disabilities have not been linked to his active service.  The affected areas include at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected, which is consistent with the current 10 percent rating.  See 38 C.F.R. § 4.118, DC 7806.  A higher rating would require either a larger affected area or treatment with systemic therapy for a total duration of 6 weeks or more, neither of which is shown here.  See id.  The Veteran did not treat this condition with oral medication.  Although the June 2017 VA examination notes that the Veteran had treated the fungal infection of his hands with topical fungal medication for a total duration of 6 weeks or more, this type of topical medication is not akin to systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (2017).  Therefore the prolonged treatment with this topical medication is insufficient to warrant a rating higher than 10 percent.

Therefore, the Board finds that the preponderance of the evidence is against a higher schedular rating for dermatophytosis.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of dermatophytosis are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary. 


ORDER

An initial rating higher than 10 percent for dermatophytosis is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


